Citation Nr: 1213149	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at an RO formal hearing conducted in December 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's appeal stems from a VA Form 9 (substantive appeal) received in December 2009, and the Veteran requested to participate in an in-person Board hearing conducted at the RO when completing the VA Form 9.  However, while the record reflects the RO's acknowledgement of the Veteran's hearing request, the Veteran has not been afforded his requested hearing.  This should be accomplished. See 38 C.F.R. § 20.700 (2011) (a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person); see also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2011) (pertaining specifically to hearings before the Board). 

The record reflects the Veteran's frustration with the lengthy expected wait for those seeking in-person Board hearings at the RO.  Accordingly, the Veteran should be advised that he may decrease his potential wait by electing to participate in a video-conference Board hearing, as opposed to an in-person Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should ensure that the Veteran is among the list of those awaiting an in-person Board hearing, but advise the Veteran that he may decrease his potential wait for a Board hearing by electing to participate in a video-conference hearing.  Once the elected form of hearing is scheduled, notification should be sent to the Veteran's latest address of record, and a copy of the notice should be associated with the Veteran's claims file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 



handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

